DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
This action is in response to the restriction election dated 8/9/2022. Claims 1-20 are pending. Claims 1-12 are selected and examined. No claims are amended. No claims are added. No claims are cancelled.

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2022.

The examiner notes that the applicant has filed DIV 17/966422 on 10/14/2022 which contains the language of withdrawn claims 13-20. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of receiving a retailer specific data consent request form a consumer, generating a consent data structure, and delivering the consent data structure. The claimed invention is directed to an abstract idea without significantly more. 

Step 2A Prong 1
The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations receiving a data consent request, obtaining selecting from a customer, generating a consent data structure, and delivering the consent data structure which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting interfaces nothing in the claims precludes the receiving steps from practically being performed in the human mind. For example, but for the interface language, the claim encompasses the user manually receiving, generating and delivering information. The mere nominal recitation of a generic interface does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to manipulate consent data which is a method of commercial and legal interactions. Thus, the claim recites an abstract idea. “Commercial or Legal Interactions” According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts.


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): interfaces. The interfaces are recited at a high level of generality, i.e., as a generic processor performing a generic computer functions of connecting, communicating, providing and generating data. The generic limitations are no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


            Thus the problem the claimed invention is directed to answering the question based on obtained and gathered day related to a consent data structure.  This is not a technical or technological problem but is rather in the realm of business or transaction management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. 

Thus the claims recites an abstract idea directed to a mental process (i.e. receiving a retailer specific data consent request form a consumer, generating a consent data structure, and delivering the consent data structure).  Receiving, obtaining, generating, and delivering data related to a consent data structure resulting from this kind of mental process applied to certain methods of organizing human activity merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more. The claim is ineligible. 	

The dependent claims recite elements that narrow the metes and bounds of the abstract idea.  Specifically, the dependent claims do not remedy the deficiencies of the independent claims. The depending claims further narrow the abstract idea described above and do not introduce any additional elements. The dependent claims do not integrate the abstract idea into a practical application and do not provide significantly more. 

Claims 2-8, 10-12 recite limitations which further identify the features of the interface including connecting, communicating, generating, providing, detecting, forwarding, making, and receiving information. 
Claim 9 recites limitations which further limit the claimed analysis of data.


Therefore based on the above analysis as conducted based on MPEP 2106 from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, does not provide significantly more, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitelaw et al. (US 20200202309 A1) in view of Toth (US 20190097812 A1). 

Regarding claim 1, Whitelaw discloses method, comprising: receiving a retailer-specific data consent request from a consumer that identifies a retailer (¶ 52, In some embodiments, the data center 140 can be operated by an acquirer. An acquirer is typically an entity that manages and maintains accounts for a plurality of resource providers (e.g., merchants). Acquirers can house transaction data, as well as resource provider identifiers. It may also receive, periodically, detailed transaction data such as “level 3” data which might include information about the specific goods and services purchased by the users. Independent of embodiments of the invention, such information may be housed by the acquirer for dispute resolution purposes in the event that a consumer that interacted with a merchant of the acquirer wishes to dispute a transaction. In embodiments of the invention, the specific information about the resource providers and the transactions that they conducted can be used to generate receipts for consumers. This is not conventional and provides a unique and advantageous mechanism to obtain receipts data from many different merchants, without the need to contact each and every one of those merchants. As an acquirer can maintain the accounts of hundreds if not thousands of merchants, embodiments of the invention can allow the processing computer 130 to obtain receipt data for hundreds or thousands of merchants through a single API call rather than through hundreds or thousands of API calls. Further, a separate database need not be created to specifically house receipts data, since the information housed for a different purpose (e.g., dispute resolution) may be utilized to generate receipts. ¶ 7, One embodiment is directed to a method of providing digital receipts. The method may be performed by a processing server in communication with a computing device and a receipt management server. The method includes receiving a digital receipt request from the computing device. The computing device may be a communication device of a user or an authorizing entity server of an authorizing entity. The digital receipt request being for a digital receipt associated with a transaction with a resource provider. The digital receipt request includes one or more transaction elements associated with the transaction. For example, the one or more transaction elements can include a transaction data, a transaction amount, a brief description of the transaction, a resource provider identifier, and a transaction type identifier. The method further includes determining a resource provider identifier based on the one or more transaction elements. The resource provider identifier may be determined based on a resource provider identifier, which may be one of the one or more transaction elements. ¶ 48, The authorizing entity server 110 is capable of authorizing transactions on accounts. The authorizing entity 110 computer can communicate with the communication device 120 to provide a digital account statement to the user of the communication device 120 via a hosted webpage or a software application. The account statement may include a list of transactions made on an account of the user and a balance due for those transactions. Conventionally, the account statement may include a transaction date, a transaction amount, and a brief description of the merchant. Conventionally, the brief description of the merchant does not provide any specific details about the transaction (e.g., the time of the transaction or the goods or services purchased in the transaction). In some cases, the name of the merchant may not be recognized by the consumer, because the name of the merchant on the account statement may be a corporate name, whereas the consumer knows the merchant by its business name. ¶ 10, 33, 40, 67, 75, abstract);

obtaining selections from the consumer, each selection comprises a field description associated with a field of receipt data and an indication as to whether the consumer authorizes or does not authorize the retailer to view the corresponding field of the receipt data (¶ 26, To overcome the disadvantages of conventional systems, embodiments of the present invention are directed to methods and systems for providing digital receipts to a user on their digital account statement provided by their transaction authorizing entity. A consumer can review their online statement, select a transaction, and view a digital receipt for the transaction. The digital receipt can be provided by the authorizing entity using information received from the resource provider. The digital receipt may be an image of the receipt printed by the resource provider at the time of the transaction, or similar to it. The digital receipt may also be generated based on receipt data provided by the resource provider. The digital receipt can also include additional information indicating the name and location of the resource provider. The consumer can also view a map showing the resource provider's street address. The consumer may also view digital receipts of other transactions performed on the same day in order to jog their memory. Thus, digital receipts enable the consumer to have sufficient information in order to verify whether a transaction listed on their account statement is fraudulent or legitimate. Furthermore, since the digital receipts are linked to transactions on their account statement, the consumer can be sure that all receipts are accounted for. ¶ 34, An “authorizing entity” is an entity which can authorize or approve transactions. An authorizing entity may typically refer to a business entity (e.g., a bank) that maintains an account for a user and is capable of authorizing transactions such as payment transactions, for example the purchase of goods or services. An authorizing entity may provide a statement of the account to the user listing the transactions on the account. An authorizing entity may enable a user to select a transaction on their statement to see a detailed digital receipt. The authorizing entity may request the digital receipt from a processing server that provides an API for requesting digital receipts. ¶ 61, At step 8, the processing server 230 sends a receipt data request to the receipt management server 250 associated with the resource provider identifier in the routing table. The receipt data request includes the one or more transaction elements received from the authorizing entity 210. ¶ 10, The method further includes sending a receipt data request to the receipt management server. The receipt data request can including the one or more transaction elements. The receipt management server may use the one or more transaction elements to identify a particular transaction by comparing the one or more transaction elements to stored transaction data. The method further includes receiving receipt data from the receipt management server. The receipt data can include a plurality of data fields describing one or more goods or services associated with the transaction. The receipt management server may provide the receipt data according to a set of rules associated with the resource provider and/or based on an access level of the receipt data request. For instance, additional receipt data may be provided to an authorizing entity compared to a user's communication device. In another example, additional receipt data may be provided in response to a transaction dispute compared to a user selection a transaction on their statement. ¶ 56, Fig. 2, 3); 

generating a consent data structure comprising the fields, the indications, and a schema that defines the fields (¶ 38, The term “server computer” may include any suitable computing device that can provide communications to other computing devices and receive communications from other computing devices. For instance, a server computer can be a mainframe, a minicomputer cluster, or a group of servers functioning as a unit. In one example, a server computer may be a database server coupled to a Web server. A server computer may be coupled to a database and may include any hardware, software, other logic, or combination of the preceding for servicing the requests from one or more client computers. A server computer may comprise one or more computational apparatuses and may use any of a variety of computing structures, arrangements, and compilations for servicing the requests from one or more client computers. Data transfer and other communications between components such as computers may occur via any suitable wired or wireless network, such as the Internet or private networks. ¶ 50-51, The data center 140 is in communication with the processing server 130 and the directory server 190. The data center 140 has a transaction database 141 and a resource provider database 142. In some embodiments, the transaction database 141 and the resource provider database 142 may be stored at the processing server 130 and the functionality of the data center 140 may be performed by the processing server. The transaction database 141 includes transaction information for transactions processed by a payment processing network (not shown). The transaction information stored in the transaction database 141 for each transaction can include a billing amount, a transaction amount, a transaction data, a transaction time, a resource provider identifier, an entry mode, “level 3 data” (e.g., flight departure date and city, and flight arrival date and city etc.) and any other details that are included in an authorization request or authorization response message used for authorizing that particular transaction. ¶ 58, 73). 

Whitelaw does not specifically teach delivering the consent data structure to an issuing authority for a signature of the issuing authority. 

However, Toth teaches 
generating a consent data structure comprising the fields, the indications, and a schema that defines the fields (¶ 19-20, Consent: Denotes express consent for another party to use private and personally identifying information of a person for intended purpose(s), also known as “informed consent”. ¶ 550, Owners can control what private data is disclosed, and can provide consent to access their resources. They can also use their identity engines to proof and attest the identities of collaborating parties. For example, an owner can create a digital seal that cryptographically and virtually affixes her identity and attestation to a selected electronic artifact such as a digital identity, registry record, transaction, message, or consent token. Other parties can inspect and cryptographically verify the veracity of such digital identities. ¶ 583-586, FIG. 20 provides a data model for depicted consent tokens 2001 with fields in the token identifying the resource owner, the custodian service holding the owners' resources, the relying party seeking to access resources, permissions to access the resources, and the expiry date/time for the consent token. Valid access permissions may include read, write, append, delete and other such privileged operations. To simplify the presentation, illustrative resource names and identifiers are not depicted.);

delivering the consent data structure to an issuing authority for a signature of the issuing authority on the consent data structure causing a signed-consent data structure to be delivered to the consumer as a consent credential (¶ 494-495, FIG. 11B depicts a Public Key Infrastructure (PKI) usage scenario wherein a certificate authority (C) 1120, an identity provider, possesses a signed (digital) certificate 1121 with public key q.sub.c, matching private key p.sub.c, with digital signature ds.sub.r signed and issued by root certificate authority 1122. In response to a certificate request 1123 from user X 1124, certificate authority (C) 1120 generates, signs, and issues 1126 to user 1124 a signed (digital) certificate (name=X) 1125 with public key q.sub.x, private key p.sub.x, and digital signature ds.sub.c calculated using signed digital certificate 1121 of certificate authority 1120. ¶ 544, Referring to FIG. 13, the core characteristics of digital identity 1300 are described. Users hold virtualized digital identities within their personal devices controlled by means of password/PIN and/or biometric authentication. A device and digital identity owner 1310 can specify his/her identities and request other parties (issuers) to proof and attest them to elevate identity assurances associated with the owner's digital identities 1311. One or more attestations can be affixed using digital seals 1312 by different parties. Both owners and attesting third-party issuers can register digital identities in a hashed “proof-of-existence” identity registry 1320—possibly a distributed ledger system (blockchain). Relying parties 1350 can verify digital identities synchronously 1330, directly with owners; and/or asynchronously 1340 by way of the identity registry. Registered identities are stored in the form of hashed records rendering the identity registry immune to breaches. Digital identities can also be used to create self-sovereign consent tokens and enabling relying parties secure access to the resources of owners held by web services known as resource custodians. ¶ 554, 560, 566, 582-586).



It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Whitelaw to include/perform delivering the consent data structure to an issuing authority for a signature of the issuing authority, as taught/suggested by Toth. This known technique is applicable to the system of Whitelaw as they both share characteristics and capabilities, namely, they are directed to digital transaction tracking. One of ordinary skill in the art would have recognized that applying the known technique of Toth would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Toth to the teachings of Whitelaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data structure features into similar systems. Further, applying delivering the consent data structure to an issuing authority for a signature of the issuing authority would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for increased contract speed, enhanced security, and lower transaction costs.	

Regarding claim 2, Whitelaw discloses wherein receiving further includes connecting, by first Application Programming Interfaces (APIs), the retailer-specific data consent request to second APIs associated with the retailer (¶ 41, An “Application Programming Interface” (API) is a set of procedures, protocols, or tools for building software applications. An API may be used to build applications which allow communication between one or more entities. Examples of APIs include POSIX, and the C++ Standard Template Library. An “API call” is a communication between two software applications or computers made possible by an API. An API call could include a standardized method of requesting or delivering information between software applications, such as a client-side application and a server-side application according to the server-side API. An API call could take the form of an HTTP method, such as GET, POST, PUT, or DE. For example, a processing server may implement a first API used to receive digital receipt requests from computing devices. The digital receipt requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction. A digital receipt response can include one or more digital receipt elements based on receipt data. The processing server may also implement a second API for requesting receipt data from receipt management computers. The receipt data requests can include the one or more transaction elements. The corresponding receipt data response can include the one or more digital receipt elements. ¶ 81-85, FIG. 4 shows user interfaces on a communication device for a conventional digital statement and conventional transaction details available from a digital statement. A first user interface 401 shows a conventional digital account statement provided by an authorizing entity. Conventionally, account statements will provide a transaction data, a transaction amount, and a brief description of the transaction. The brief description may, or may not indicate a resource provider that the transaction was conducted at. Conventionally, the brief description does not indicate the goods or services purchased in the transaction or the quantities, individual prices, the sub total before tax, or the amount of tax applied to the transaction. Certain conventional account statements may also provide a second user interface 402 showing some additional transaction information. For example, a conventional account statement may further indicate the posting date of the transaction, the type of transaction, an address of the resource provider, a method of the transaction, and a transaction number. However, this additional transaction information in conventional statements does not include as much information as a receipt does. For instance, the additional transaction information shown in the second user interface 402 lacks a listing of individual items purchased in the transaction and their prices. Thus, this additional information may not be sufficient to enable a user to determine whether the transaction is fraudulent. ¶ 52, 56, 69).

Claim(s) 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitelaw et al. (US 20200202309 A1) in view of Toth (US 20190097812 A1) in further view of Peng (US 11063770 B1). 

Regarding claim 3, the combination of Whitelaw and Toth teaches the limitations of claims 1 and 2. The combination does not specifically teach the limitations of claim 3, 
However, Peng teaches wherein obtaining further includes communicating, by the second APIs, a Decentralized Identity (DID)-based connection based on a first DID identifier associated with the retailer and a second DID identifier associated with the consumer (col. 35, lines 1-34, The business system 316 stores 904 the digital activity data 902 associated with the user 302 and the relevant digital activity decentralized identifier into the consortium blockchain 602, in which the digital activity decentralized identifier (e.g., DigitalActivityDID_user-302_biz-602a in FIG. 8) is associated with the digital identity decentralized identifier of the user 302 and the business decentralized identifier of the consortium blockchain 602. In some implementations, the business system 316 provides a user interface that allows the user 302 to instruct the business system 316 that the user 302 wishes to store a record that can be viewed later and shared with others. The user interface can allow the user 302 to determine what information is included in the record. After the user 302 instructs the business system 316 to store a record, the user 302 can either view and verify the contents of the record using the user interface provided by the business system 316 or through the digital wallet Dapp 502. The business system 316 can invoke a smart contract at the consortium blockchain 602 such that upon receiving the digital activity data at the consortium blockchain 602, the smart contract generates a hash value 906 for the digital activity data, and sends 908 a request that includes the hash value 906 and the digital activity decentralized identifier to the data decentralized identifier blockchain network 508. For example, the request can also include a description of the digital activity data, such as “Warehouse receipt #1 for shipment 1 from company A on date B,” “Medical record #5 for annual physical checkup performed on date C,” “Image IoT009.” The description can be used to identity a particular piece of digital activity data in the consortium blockchain 602. Col. 27, lines 12-65, col. 39, lines 1-40). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Whitelaw to include/perform Decentralized Identity (DID)-based connection, as taught/suggested by Peng. This known technique is applicable to the system of Whitelaw as they both share characteristics and capabilities, namely, they are directed to improved authorization features. One of ordinary skill in the art would have recognized that applying the known technique of Peng would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Peng to the teachings of Whitelaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such connection features into similar systems. Further, applying Decentralized Identity (DID)-based connection would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for increased control, security, privacy and ease of use.


Regarding claim 4, the combination of Whitelaw, Toth, and Peng teaches the limitations of claim 3. 
Whitelaw further teaches wherein generating further includes, generating, by third APIs, the consent data structure (¶ 41, An “Application Programming Interface” (API) is a set of procedures, protocols, or tools for building software applications. An API may be used to build applications which allow communication between one or more entities. Examples of APIs include POSIX, and the C++ Standard Template Library. An “API call” is a communication between two software applications or computers made possible by an API. An API call could include a standardized method of requesting or delivering information between software applications, such as a client-side application and a server-side application according to the server-side API. An API call could take the form of an HTTP method, such as GET, POST, PUT, or DE. For example, a processing server may implement a first API used to receive digital receipt requests from computing devices. The digital receipt requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction. A digital receipt response can include one or more digital receipt elements based on receipt data. The processing server may also implement a second API for requesting receipt data from receipt management computers. The receipt data requests can include the one or more transaction elements. The corresponding receipt data response can include the one or more digital receipt elements. ¶ 81-85, FIG. 4 shows user interfaces on a communication device for a conventional digital statement and conventional transaction details available from a digital statement. A first user interface 401 shows a conventional digital account statement provided by an authorizing entity. Conventionally, account statements will provide a transaction data, a transaction amount, and a brief description of the transaction. The brief description may, or may not indicate a resource provider that the transaction was conducted at. Conventionally, the brief description does not indicate the goods or services purchased in the transaction or the quantities, individual prices, the sub total before tax, or the amount of tax applied to the transaction. Certain conventional account statements may also provide a second user interface 402 showing some additional transaction information. For example, a conventional account statement may further indicate the posting date of the transaction, the type of transaction, an address of the resource provider, a method of the transaction, and a transaction number. However, this additional transaction information in conventional statements does not include as much information as a receipt does. For instance, the additional transaction information shown in the second user interface 402 lacks a listing of individual items purchased in the transaction and their prices. Thus, this additional information may not be sufficient to enable a user to determine whether the transaction is fraudulent. ¶ 34, 39, 52, 56, 69).

Regarding claim 5, the combination of Whitelaw, Toth, and Peng teaches the limitations of claim 4. Whitelaw further teaches wherein delivering further includes providing, by the third APIs, the consent data structure (¶ 41, An “Application Programming Interface” (API) is a set of procedures, protocols, or tools for building software applications. An API may be used to build applications which allow communication between one or more entities. Examples of APIs include POSIX, and the C++ Standard Template Library. An “API call” is a communication between two software applications or computers made possible by an API. An API call could include a standardized method of requesting or delivering information between software applications, such as a client-side application and a server-side application according to the server-side API. An API call could take the form of an HTTP method, such as GET, POST, PUT, or DE. For example, a processing server may implement a first API used to receive digital receipt requests from computing devices. The digital receipt requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction. A digital receipt response can include one or more digital receipt elements based on receipt data. The processing server may also implement a second API for requesting receipt data from receipt management computers. The receipt data requests can include the one or more transaction elements. The corresponding receipt data response can include the one or more digital receipt elements. ¶ 81-85, FIG. 4 shows user interfaces on a communication device for a conventional digital statement and conventional transaction details available from a digital statement. A first user interface 401 shows a conventional digital account statement provided by an authorizing entity. Conventionally, account statements will provide a transaction data, a transaction amount, and a brief description of the transaction. The brief description may, or may not indicate a resource provider that the transaction was conducted at. Conventionally, the brief description does not indicate the goods or services purchased in the transaction or the quantities, individual prices, the sub total before tax, or the amount of tax applied to the transaction. Certain conventional account statements may also provide a second user interface 402 showing some additional transaction information. For example, a conventional account statement may further indicate the posting date of the transaction, the type of transaction, an address of the resource provider, a method of the transaction, and a transaction number. However, this additional transaction information in conventional statements does not include as much information as a receipt does. For instance, the additional transaction information shown in the second user interface 402 lacks a listing of individual items purchased in the transaction and their prices. Thus, this additional information may not be sufficient to enable a user to determine whether the transaction is fraudulent. ¶ 34, 39, 52, 56, 69).

Whitelaw teaches APIs but does not specifically teach DID identifiers. However, the combination with Peng teaches the second DID identifier to the issuing authority causing the issuing authority to deliver the signed-consent data structure to third APIs associated with the consumer (col. 35, lines 1-34, The business system 316 stores 904 the digital activity data 902 associated with the user 302 and the relevant digital activity decentralized identifier into the consortium blockchain 602, in which the digital activity decentralized identifier (e.g., DigitalActivityDID_user-302_biz-602a in FIG. 8) is associated with the digital identity decentralized identifier of the user 302 and the business decentralized identifier of the consortium blockchain 602. In some implementations, the business system 316 provides a user interface that allows the user 302 to instruct the business system 316 that the user 302 wishes to store a record that can be viewed later and shared with others. The user interface can allow the user 302 to determine what information is included in the record. After the user 302 instructs the business system 316 to store a record, the user 302 can either view and verify the contents of the record using the user interface provided by the business system 316 or through the digital wallet Dapp 502. The business system 316 can invoke a smart contract at the consortium blockchain 602 such that upon receiving the digital activity data at the consortium blockchain 602, the smart contract generates a hash value 906 for the digital activity data, and sends 908 a request that includes the hash value 906 and the digital activity decentralized identifier to the data decentralized identifier blockchain network 508. For example, the request can also include a description of the digital activity data, such as “Warehouse receipt #1 for shipment 1 from company A on date B,” “Medical record #5 for annual physical checkup performed on date C,” “Image IoT009.” The description can be used to identity a particular piece of digital activity data in the consortium blockchain 602. Col. 27, lines 12-65, col. 39, lines 1-40). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Whitelaw to include/perform Decentralized Identity (DID), as taught/suggested by Peng. This known technique is applicable to the system of Whitelaw as they both share characteristics and capabilities, namely, they are directed to improved authorization features. One of ordinary skill in the art would have recognized that applying the known technique of Peng would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Peng to the teachings of Whitelaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such connection features into similar systems. Further, applying Decentralized Identity (DID) would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for increased control, security, privacy and ease of use.

Regarding claim 6, the combination of Whitelaw, Toth, and Peng teaches the limitations of claim 5. Whitelaw further teaches comprising, detecting, by the second APIs, a transaction initiated by the consumer (¶ 41, An “Application Programming Interface” (API) is a set of procedures, protocols, or tools for building software applications. An API may be used to build applications which allow communication between one or more entities. Examples of APIs include POSIX, and the C++ Standard Template Library. An “API call” is a communication between two software applications or computers made possible by an API. An API call could include a standardized method of requesting or delivering information between software applications, such as a client-side application and a server-side application according to the server-side API. An API call could take the form of an HTTP method, such as GET, POST, PUT, or DE. For example, a processing server may implement a first API used to receive digital receipt requests from computing devices. The digital receipt requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction. A digital receipt response can include one or more digital receipt elements based on receipt data. The processing server may also implement a second API for requesting receipt data from receipt management computers. The receipt data requests can include the one or more transaction elements. The corresponding receipt data response can include the one or more digital receipt elements. ¶ 81-85, FIG. 4 shows user interfaces on a communication device for a conventional digital statement and conventional transaction details available from a digital statement. A first user interface 401 shows a conventional digital account statement provided by an authorizing entity. Conventionally, account statements will provide a transaction data, a transaction amount, and a brief description of the transaction. The brief description may, or may not indicate a resource provider that the transaction was conducted at. Conventionally, the brief description does not indicate the goods or services purchased in the transaction or the quantities, individual prices, the sub total before tax, or the amount of tax applied to the transaction. Certain conventional account statements may also provide a second user interface 402 showing some additional transaction information. For example, a conventional account statement may further indicate the posting date of the transaction, the type of transaction, an address of the resource provider, a method of the transaction, and a transaction number. However, this additional transaction information in conventional statements does not include as much information as a receipt does. For instance, the additional transaction information shown in the second user interface 402 lacks a listing of individual items purchased in the transaction and their prices. Thus, this additional information may not be sufficient to enable a user to determine whether the transaction is fraudulent. ¶ 34, 39, 52, 56, 69).

Whitelaw teaches APIs but does not specifically teach DID identifiers. However, the combination with Peng teaches a transaction initiated by the consumer over a second DID-based connection having the second DID identifier (col. 35, lines 1-34, The business system 316 stores 904 the digital activity data 902 associated with the user 302 and the relevant digital activity decentralized identifier into the consortium blockchain 602, in which the digital activity decentralized identifier (e.g., DigitalActivityDID_user-302_biz-602a in FIG. 8) is associated with the digital identity decentralized identifier of the user 302 and the business decentralized identifier of the consortium blockchain 602. In some implementations, the business system 316 provides a user interface that allows the user 302 to instruct the business system 316 that the user 302 wishes to store a record that can be viewed later and shared with others. The user interface can allow the user 302 to determine what information is included in the record. After the user 302 instructs the business system 316 to store a record, the user 302 can either view and verify the contents of the record using the user interface provided by the business system 316 or through the digital wallet Dapp 502. The business system 316 can invoke a smart contract at the consortium blockchain 602 such that upon receiving the digital activity data at the consortium blockchain 602, the smart contract generates a hash value 906 for the digital activity data, and sends 908 a request that includes the hash value 906 and the digital activity decentralized identifier to the data decentralized identifier blockchain network 508. For example, the request can also include a description of the digital activity data, such as “Warehouse receipt #1 for shipment 1 from company A on date B,” “Medical record #5 for annual physical checkup performed on date C,” “Image IoT009.” The description can be used to identity a particular piece of digital activity data in the consortium blockchain 602. Col. 8, lines 34-58, Col. 27, lines 12-65, col. 39, lines 1-40). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Whitelaw to include/perform Decentralized Identity (DID), as taught/suggested by Peng. This known technique is applicable to the system of Whitelaw as they both share characteristics and capabilities, namely, they are directed to improved authorization features. One of ordinary skill in the art would have recognized that applying the known technique of Peng would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Peng to the teachings of Whitelaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such connection features into similar systems. Further, applying Decentralized Identity (DID) would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for increased control, security, privacy and ease of use.

Regarding claim 7, the combination of Whitelaw, Toth, and Peng teaches the limitations of claim 6. Whitelaw further teaches wherein detecting further includes forwarding, by the second APIs, transaction data associated with the transaction… to a payment service for a payment of the transaction (¶ 41, An “Application Programming Interface” (API) is a set of procedures, protocols, or tools for building software applications. An API may be used to build applications which allow communication between one or more entities. Examples of APIs include POSIX, and the C++ Standard Template Library. An “API call” is a communication between two software applications or computers made possible by an API. An API call could include a standardized method of requesting or delivering information between software applications, such as a client-side application and a server-side application according to the server-side API. An API call could take the form of an HTTP method, such as GET, POST, PUT, or DE. For example, a processing server may implement a first API used to receive digital receipt requests from computing devices. The digital receipt requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction. A digital receipt response can include one or more digital receipt elements based on receipt data. The processing server may also implement a second API for requesting receipt data from receipt management computers. The receipt data requests can include the one or more transaction elements. The corresponding receipt data response can include the one or more digital receipt elements. ¶ 81-85, FIG. 4 shows user interfaces on a communication device for a conventional digital statement and conventional transaction details available from a digital statement. A first user interface 401 shows a conventional digital account statement provided by an authorizing entity. Conventionally, account statements will provide a transaction data, a transaction amount, and a brief description of the transaction. The brief description may, or may not indicate a resource provider that the transaction was conducted at. Conventionally, the brief description does not indicate the goods or services purchased in the transaction or the quantities, individual prices, the sub total before tax, or the amount of tax applied to the transaction. Certain conventional account statements may also provide a second user interface 402 showing some additional transaction information. For example, a conventional account statement may further indicate the posting date of the transaction, the type of transaction, an address of the resource provider, a method of the transaction, and a transaction number. However, this additional transaction information in conventional statements does not include as much information as a receipt does. For instance, the additional transaction information shown in the second user interface 402 lacks a listing of individual items purchased in the transaction and their prices. Thus, this additional information may not be sufficient to enable a user to determine whether the transaction is fraudulent. ¶ 34, 39, 52, 56, 69).

Whitelaw teaches APIs but does not specifically teach DID identifiers. However, the combination with Peng teaches data associated with the transaction and the second DID identifier to a payment service for a payment of the transaction (col. 7, lines 45-60, In some embodiments, the records that are associated with the first user and stored in the first consortium blockchain includes at least a first one of warehouse receipt records, merchandise order processing records, medical health records, shopping transaction records, housing rental transaction records, vehicle rental transaction records, transportation transaction records, warehouse transaction records, financial transaction records, or marathon records, and wherein the records that are associated with the first user and stored in the second consortium blockchain includes at least a second one of warehouse receipt records, merchandise order processing records, medical health records, shopping transaction records, housing rental transaction records, vehicle rental transaction records, transportation transaction records, warehouse transaction records, financial transaction records, or marathon records. col. 35, lines 1-34, The business system 316 stores 904 the digital activity data 902 associated with the user 302 and the relevant digital activity decentralized identifier into the consortium blockchain 602, in which the digital activity decentralized identifier (e.g., DigitalActivityDID_user-302_biz-602a in FIG. 8) is associated with the digital identity decentralized identifier of the user 302 and the business decentralized identifier of the consortium blockchain 602. In some implementations, the business system 316 provides a user interface that allows the user 302 to instruct the business system 316 that the user 302 wishes to store a record that can be viewed later and shared with others. The user interface can allow the user 302 to determine what information is included in the record. After the user 302 instructs the business system 316 to store a record, the user 302 can either view and verify the contents of the record using the user interface provided by the business system 316 or through the digital wallet Dapp 502. The business system 316 can invoke a smart contract at the consortium blockchain 602 such that upon receiving the digital activity data at the consortium blockchain 602, the smart contract generates a hash value 906 for the digital activity data, and sends 908 a request that includes the hash value 906 and the digital activity decentralized identifier to the data decentralized identifier blockchain network 508. For example, the request can also include a description of the digital activity data, such as “Warehouse receipt #1 for shipment 1 from company A on date B,” “Medical record #5 for annual physical checkup performed on date C,” “Image IoT009.” The description can be used to identity a particular piece of digital activity data in the consortium blockchain 602. Col. 8, lines 34-58, Col. 27, lines 12-65, col. 39, lines 1-40, col. 7, lines 45-60). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Whitelaw to include/perform Decentralized Identity (DID), as taught/suggested by Peng. This known technique is applicable to the system of Whitelaw as they both share characteristics and capabilities, namely, they are directed to improved authorization features. One of ordinary skill in the art would have recognized that applying the known technique of Peng would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Peng to the teachings of Whitelaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such connection features into similar systems. Further, applying Decentralized Identity (DID) would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for increased control, security, privacy and ease of use.


Regarding claim 8, the combination of Whitelaw, Toth, and Peng teaches the limitations of claim 7.

Whitelaw further wherein forwarding further includes causing the payment service to process the payment and to generate transaction receipt data for the transaction based on the transaction data and payment information provided to the payment service by the third APIs (¶ 41, An “Application Programming Interface” (API) is a set of procedures, protocols, or tools for building software applications. An API may be used to build applications which allow communication between one or more entities. Examples of APIs include POSIX, and the C++ Standard Template Library. An “API call” is a communication between two software applications or computers made possible by an API. An API call could include a standardized method of requesting or delivering information between software applications, such as a client-side application and a server-side application according to the server-side API. An API call could take the form of an HTTP method, such as GET, POST, PUT, or DE. For example, a processing server may implement a first API used to receive digital receipt requests from computing devices. The digital receipt requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction. A digital receipt response can include one or more digital receipt elements based on receipt data. The processing server may also implement a second API for requesting receipt data from receipt management computers. The receipt data requests can include the one or more transaction elements. The corresponding receipt data response can include the one or more digital receipt elements. ¶ 81-85, FIG. 4 shows user interfaces on a communication device for a conventional digital statement and conventional transaction details available from a digital statement. A first user interface 401 shows a conventional digital account statement provided by an authorizing entity. Conventionally, account statements will provide a transaction data, a transaction amount, and a brief description of the transaction. The brief description may, or may not indicate a resource provider that the transaction was conducted at. Conventionally, the brief description does not indicate the goods or services purchased in the transaction or the quantities, individual prices, the sub total before tax, or the amount of tax applied to the transaction. Certain conventional account statements may also provide a second user interface 402 showing some additional transaction information. For example, a conventional account statement may further indicate the posting date of the transaction, the type of transaction, an address of the resource provider, a method of the transaction, and a transaction number. However, this additional transaction information in conventional statements does not include as much information as a receipt does. For instance, the additional transaction information shown in the second user interface 402 lacks a listing of individual items purchased in the transaction and their prices. Thus, this additional information may not be sufficient to enable a user to determine whether the transaction is fraudulent. ¶ 34-39, An “authorizing entity” is an entity which can authorize or approve transactions. An authorizing entity may typically refer to a business entity (e.g., a bank) that maintains an account for a user and is capable of authorizing transactions such as payment transactions, for example the purchase of goods or services. An authorizing entity may provide a statement of the account to the user listing the transactions on the account. An authorizing entity may enable a user to select a transaction on their statement to see a detailed digital receipt. The authorizing entity may request the digital receipt from a processing server that provides an API for requesting digital receipts. 52, 56, 69).

Regarding claim 9, the combination of Whitelaw, Toth, and Peng teaches the limitations of claim 8.

Whitelaw further wherein causing the payment service to generate transaction receipt data further includes causing the transaction receipt data to be signed by a second issuing authority associated with the retailer as a transaction-receipt credential (¶ 25, Consequently, a consumer reviewing their account statement may need to call a customer service representative of the authorizing entity to inquire further details on a questionable transaction. While the authorizing entity may have more details regarding the transactions on the state (e.g., transaction information used in determining whether to authorize that transaction), the authorizing entity may still not have enough information for the consumer to determine whether the transaction is fraudulent or legitimate. For example, the transaction may be with a resource provider that the customer regularly shops at, but the consumer may think that the transaction amount is larger than it should be. Thus, another disadvantage of conventional systems is that the consumer may not be able to recognize a transaction legitimately made by the consumer. This situation can result in increased “requests for copy” (e.g., a request to a resource provider to verify that they have signed receipts for a transaction). This lack of information on the consumer's statement also leads to an increase in consumer calls to their authorizing entity's service representatives. Overall, an inordinate amount of time is wasted in attempting to verify transactions that could have been verified if more information been available to the consumer and/or the authorizing entity. ¶ 40-41, An “Application Programming Interface” (API) is a set of procedures, protocols, or tools for building software applications. An API may be used to build applications which allow communication between one or more entities. Examples of APIs include POSIX, and the C++ Standard Template Library. An “API call” is a communication between two software applications or computers made possible by an API. An API call could include a standardized method of requesting or delivering information between software applications, such as a client-side application and a server-side application according to the server-side API. An API call could take the form of an HTTP method, such as GET, POST, PUT, or DE. For example, a processing server may implement a first API used to receive digital receipt requests from computing devices. The digital receipt requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction. A digital receipt response can include one or more digital receipt elements based on receipt data. The processing server may also implement a second API for requesting receipt data from receipt management computers. The receipt data requests can include the one or more transaction elements. The corresponding receipt data response can include the one or more digital receipt elements. ¶ 81-85, FIG. 4 shows user interfaces on a communication device for a conventional digital statement and conventional transaction details available from a digital statement. A first user interface 401 shows a conventional digital account statement provided by an authorizing entity. Conventionally, account statements will provide a transaction data, a transaction amount, and a brief description of the transaction. The brief description may, or may not indicate a resource provider that the transaction was conducted at. Conventionally, the brief description does not indicate the goods or services purchased in the transaction or the quantities, individual prices, the sub total before tax, or the amount of tax applied to the transaction. Certain conventional account statements may also provide a second user interface 402 showing some additional transaction information. For example, a conventional account statement may further indicate the posting date of the transaction, the type of transaction, an address of the resource provider, a method of the transaction, and a transaction number. However, this additional transaction information in conventional statements does not include as much information as a receipt does. For instance, the additional transaction information shown in the second user interface 402 lacks a listing of individual items purchased in the transaction and their prices. Thus, this additional information may not be sufficient to enable a user to determine whether the transaction is fraudulent. ¶ 34-39, An “authorizing entity” is an entity which can authorize or approve transactions. An authorizing entity may typically refer to a business entity (e.g., a bank) that maintains an account for a user and is capable of authorizing transactions such as payment transactions, for example the purchase of goods or services. An authorizing entity may provide a statement of the account to the user listing the transactions on the account. An authorizing entity may enable a user to select a transaction on their statement to see a detailed digital receipt. The authorizing entity may request the digital receipt from a processing server that provides an API for requesting digital receipts. 52, 56, 69).

Regarding claim 10, the combination of Whitelaw, Toth, and Peng teaches the limitations of claim 6. Whitelaw further teaches wherein causing the receipt data further includes causing the second issuing authority to deliver the transaction-receipt credential to the third APIs associated with the consumer (¶ 41, An “Application Programming Interface” (API) is a set of procedures, protocols, or tools for building software applications. An API may be used to build applications which allow communication between one or more entities. Examples of APIs include POSIX, and the C++ Standard Template Library. An “API call” is a communication between two software applications or computers made possible by an API. An API call could include a standardized method of requesting or delivering information between software applications, such as a client-side application and a server-side application according to the server-side API. An API call could take the form of an HTTP method, such as GET, POST, PUT, or DE. For example, a processing server may implement a first API used to receive digital receipt requests from computing devices. The digital receipt requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction. A digital receipt response can include one or more digital receipt elements based on receipt data. The processing server may also implement a second API for requesting receipt data from receipt management computers. The receipt data requests can include the one or more transaction elements. The corresponding receipt data response can include the one or more digital receipt elements. ¶ 81-85, FIG. 4 shows user interfaces on a communication device for a conventional digital statement and conventional transaction details available from a digital statement. A first user interface 401 shows a conventional digital account statement provided by an authorizing entity. Conventionally, account statements will provide a transaction data, a transaction amount, and a brief description of the transaction. The brief description may, or may not indicate a resource provider that the transaction was conducted at. Conventionally, the brief description does not indicate the goods or services purchased in the transaction or the quantities, individual prices, the sub total before tax, or the amount of tax applied to the transaction. Certain conventional account statements may also provide a second user interface 402 showing some additional transaction information. For example, a conventional account statement may further indicate the posting date of the transaction, the type of transaction, an address of the resource provider, a method of the transaction, and a transaction number. However, this additional transaction information in conventional statements does not include as much information as a receipt does. For instance, the additional transaction information shown in the second user interface 402 lacks a listing of individual items purchased in the transaction and their prices. Thus, this additional information may not be sufficient to enable a user to determine whether the transaction is fraudulent. ¶ 34, 39, 52, 56, 69).

Whitelaw teaches APIs but does not specifically teach DID identifiers. However, the combination with Peng teaches associated with the consumer using the second DID identifier (col. 7, lines 45-60, In some embodiments, the records that are associated with the first user and stored in the first consortium blockchain includes at least a first one of warehouse receipt records, merchandise order processing records, medical health records, shopping transaction records, housing rental transaction records, vehicle rental transaction records, transportation transaction records, warehouse transaction records, financial transaction records, or marathon records, and wherein the records that are associated with the first user and stored in the second consortium blockchain includes at least a second one of warehouse receipt records, merchandise order processing records, medical health records, shopping transaction records, housing rental transaction records, vehicle rental transaction records, transportation transaction records, warehouse transaction records, financial transaction records, or marathon records. col. 35, lines 1-34, The business system 316 stores 904 the digital activity data 902 associated with the user 302 and the relevant digital activity decentralized identifier into the consortium blockchain 602, in which the digital activity decentralized identifier (e.g., DigitalActivityDID_user-302_biz-602a in FIG. 8) is associated with the digital identity decentralized identifier of the user 302 and the business decentralized identifier of the consortium blockchain 602. In some implementations, the business system 316 provides a user interface that allows the user 302 to instruct the business system 316 that the user 302 wishes to store a record that can be viewed later and shared with others. The user interface can allow the user 302 to determine what information is included in the record. After the user 302 instructs the business system 316 to store a record, the user 302 can either view and verify the contents of the record using the user interface provided by the business system 316 or through the digital wallet Dapp 502. The business system 316 can invoke a smart contract at the consortium blockchain 602 such that upon receiving the digital activity data at the consortium blockchain 602, the smart contract generates a hash value 906 for the digital activity data, and sends 908 a request that includes the hash value 906 and the digital activity decentralized identifier to the data decentralized identifier blockchain network 508. For example, the request can also include a description of the digital activity data, such as “Warehouse receipt #1 for shipment 1 from company A on date B,” “Medical record #5 for annual physical checkup performed on date C,” “Image IoT009.” The description can be used to identity a particular piece of digital activity data in the consortium blockchain 602. Col. 8, lines 34-58, Col. 27, lines 12-65, col. 39, lines 1-40, col. 7, lines 45-60). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Whitelaw to include/perform Decentralized Identity (DID), as taught/suggested by Peng. This known technique is applicable to the system of Whitelaw as they both share characteristics and capabilities, namely, they are directed to improved authorization features. One of ordinary skill in the art would have recognized that applying the known technique of Peng would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Peng to the teachings of Whitelaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such connection features into similar systems. Further, applying Decentralized Identity (DID) would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for increased control, security, privacy and ease of use.

Regarding claim 11, the combination of Whitelaw, Toth, and Peng teaches the limitations of claim 10.

Whitelaw further teaches wherein causing the issuing authority further includes making, by the second APIs, a Proof Request to the third APIs, wherein the Proof Request comprises retailer requests for select fields of the transaction receipt data that is made to the consumer via the third APIs (¶ 41, An “Application Programming Interface” (API) is a set of procedures, protocols, or tools for building software applications. An API may be used to build applications which allow communication between one or more entities. Examples of APIs include POSIX, and the C++ Standard Template Library. An “API call” is a communication between two software applications or computers made possible by an API. An API call could include a standardized method of requesting or delivering information between software applications, such as a client-side application and a server-side application according to the server-side API. An API call could take the form of an HTTP method, such as GET, POST, PUT, or DE. For example, a processing server may implement a first API used to receive digital receipt requests from computing devices. The digital receipt requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction. A digital receipt response can include one or more digital receipt elements based on receipt data. The processing server may also implement a second API for requesting receipt data from receipt management computers. The receipt data requests can include the one or more transaction elements. The corresponding receipt data response can include the one or more digital receipt elements. ¶ 81-85, FIG. 4 shows user interfaces on a communication device for a conventional digital statement and conventional transaction details available from a digital statement. A first user interface 401 shows a conventional digital account statement provided by an authorizing entity. Conventionally, account statements will provide a transaction data, a transaction amount, and a brief description of the transaction. The brief description may, or may not indicate a resource provider that the transaction was conducted at. Conventionally, the brief description does not indicate the goods or services purchased in the transaction or the quantities, individual prices, the sub total before tax, or the amount of tax applied to the transaction. Certain conventional account statements may also provide a second user interface 402 showing some additional transaction information. For example, a conventional account statement may further indicate the posting date of the transaction, the type of transaction, an address of the resource provider, a method of the transaction, and a transaction number. However, this additional transaction information in conventional statements does not include as much information as a receipt does. For instance, the additional transaction information shown in the second user interface 402 lacks a listing of individual items purchased in the transaction and their prices. Thus, this additional information may not be sufficient to enable a user to determine whether the transaction is fraudulent. ¶ 34-39, An “authorizing entity” is an entity which can authorize or approve transactions. An authorizing entity may typically refer to a business entity (e.g., a bank) that maintains an account for a user and is capable of authorizing transactions such as payment transactions, for example the purchase of goods or services. An authorizing entity may provide a statement of the account to the user listing the transactions on the account. An authorizing entity may enable a user to select a transaction on their statement to see a detailed digital receipt. The authorizing entity may request the digital receipt from a processing server that provides an API for requesting digital receipts…. An “authorization response message” may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include, by way of example only, one or more of the following status indicators: Approval—transaction was approved; Decline—transaction was not approved; or Call Center—response pending more information, resource provider must call the toll-free authorization phone number. The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device (e.g., POS equipment) that indicates approval of the transaction. The code may serve as proof of authorization.,  ¶ 52, 56, 69).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitelaw et al. (US 20200202309 A1) in view of Toth (US 20190097812 A1) in further view of Peng (US 11063770 B1) in further view of Tummuru et al. (US 20180082256 A1). 

Regarding claim 12, Whitelaw teaches APIs and authorizing entities, but does not specifically teach raw data. However, the combination with Tummuru teaches receiving, by the second APIs via the third APIs, the transaction-receipt credential and raw data associated with the select fields of the transaction receipt data when authorized by the consumer (¶ 8-12, The first node signs the transaction with a private key in order to create a transaction signature. The first node sends the signed transaction, including the transaction signature, to a central server that broadcasts the transaction to the blockchain network. Once the network has accepted the transaction (e.g., through mining or other consensus mechanism such as proof of work, the candidate will be notified and given the raw text document and transaction receipt id. The candidate can now forward this information to a recruiter or potential employer running a second node on the network. The second node will regenerate the fingerprint of the document and lookup the fingerprint stored in the blockchain network, using the transaction receipt identifier. ¶ 65-66, Each of these entities and/or candidate users can access the network 201 via one or more communication networks or links. In the illustrated embodiment, the network 201 includes (1) an API (or other equivalent interface) that may be configured for communicating with the nodes on the network 201, (2) an explorer unit that may be configured to search for items in the network 201, (3) a portable profile component that may be configured to access user profiles on the network 201, and (4) one or more contracts stored in the network. The network 201 further comprises a permissioned blockchain, which can be used to track employee profiles on the network 201 as described above. As shown, the permissioned blockchain includes several blocks (block 101, 102 and 103) in the chain, as well as the links between the blocks. In one embodiment, the links between the blocks may be implemented using a hash function security feature as above., Abstract, A credentials verification network utilizes blockchain technology to track/verify credentials for candidates that can later be used in the hiring verification process. As implemented by nodes of a distributed network, a candidate receives from a first network node a secure credential generated by a credentialing source from an original credential document. The first node processes the secure credential according to a security feature (e.g., hash function) to create a transaction, and assigns an identifier to the transaction. The first node signs the transaction with a private key to create a transaction signature. The first node sends the signed transaction to a central server that broadcasts the transaction to the blockchain network. Once the network has accepted the transaction, the candidate will be notified and handed over the raw text document and transaction receipt ID. The candidate can forward the information to a recruiter or potential employer running a second node. ¶ 96, 99, 104-107). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Whitelaw to include/perform the transaction-receipt credential and raw data associated with the select fields of the transaction receipt data, as taught/suggested by Tummuru. This known technique is applicable to the system of Whitelaw as they both share characteristics and capabilities, namely, they are directed to digital receipt processing. One of ordinary skill in the art would have recognized that applying the known technique of Tummuru would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Tummuru to the teachings of Whitelaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such raw data features into similar systems. Further, applying the transaction-receipt credential and raw data associated with the select fields of the transaction receipt data would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the processing of the original data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683